Title: From George Washington to Thomas Wharton, Jr., 14 May 1778
From: Washington, George
To: Wharton, Thomas Jr.


                    
                        Sir
                        Head Quarters Valley Forge 14 May 1778
                    
                    General Wayne this day shewed me a letter from Lieut. Colo. Bayard in which he informed him that he had agreeable to order procured near three hundred Bayonets, which were fitted to Muskets, and was just preparing to send them down, when they were stopped by the Executive Council who alleged that they had positive orders from me to reserve all the Arms, belonging to the State, for the Militia, who were to be called out soon. There must be some mistake in this because I never gave any such order in positive terms, but yet I would wish to see every State have their Arms collected and in readiness. If the Muskets to wh. the Bayonets are fitted happen to belong particularly to the State, Mr Henry can easily replace them with a like number of continental, a great quantity of which he will have to repair. I have written to him to do so, should this be the case I should therefore be exceedingly glad to have the Arms, which were got ready by Colo. Bayard, sent down as quick as possible as Genl Waynes division really wants them. I am &c.
                